Case 1:20-cv-01493-TJK Document 27 Filed 12/07/20 Page 1of11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

DAVID E. HOFFMAN JR.
Plaintiff

Vv.

Homayoun Ranjijifroody dba

Mortgage Enterprise America Inc.

aka Loansmarter Inc. dba
Loansmarter.com, Loansmart
Capital LLC, and Howie Jays;

Iam Jouett and Tracy Lynn Jouett
dba LoanSmart LLC
Defendants

 

 

CIVIL DIVISION

Judge Timothy J. Kelly
C.A. 1:20-cv-01493

Date: TBD
Time: TBD

Complaint Filed: June 1, 2020

PLAINTIFF'S OPPOSITION TO DEFENDANT RANJIJIFROODY, AKA HOWIE JAYS,
MORTGAGE ENTERPRISE AMERICA, INC., AND LOANSMARTER, INC., DBA
LOANSMARTER.COM'S MOTION TO DISMISS

AND
PLAINTIFF'S MOTION FOR JURISDICTION DISCOVERY
TABLE OF CONTENTS
I, STATEMENT. oon
IL. FACTUAL BACKGROUND. oi
Il. LEGAL STANDARD. 6
TV. ARGUMENT. eT
A. Exhibit inadmissible as hearsay. a
B. Corporations must be represented by Counsel. sa
C. Jurisdictional Discovery should be afforded. so
D Jurisdiction over Defendant Ranjijifroody is Proper. 8
B. Venue is proper. ... 10
V. CONCLUSION. «3 10

Plaintiff's Opposition to Defendants Motion to Dismiss - Plaintiff's Motion for Jurisdictional Discovery 1
Case 1:20-cv-01493-TJK Document 27 Filed 12/07/20 Page 2 of 11

TABLE OF AUTHORITIES
Advantage HealthPlan Inc. v. Potter, 586 F.3d 1 (D.C. Cir. 2009)

Blue Ribbon Pet Products, Inc. v. Rolf C. Hagen (USA) Corp., 66 F. Supp. 2d 454, 460
(E.D.N.Y. 1999)

Bristol Petroleum Corp. v. Harris, 901F.2d 165, 166 n. 1 (D.C. Cir. 1990)

Companhia Brasileira v. Applied Industrial, 640 F.3d 369, 372 (D.C. Cir. 2011)

D.C. Code § 13-423(a) (2004)

Donahue y. Far Eastern Air Transport Corp., 652 F.2d 1032, 1037 (D.C. Cir. 1981)
FRCP 4(k)(2)

FRE 802

Gorman v, Ameritrade Holding Corp., 293 F.3d 506, 513 (D.C. Cir. 2002)

In re Genentech, Inc., 566 F.3d 1338, 1348 (Fed. Cir. 2009)

Inwood Laboratories v. Ives Laboratories, 456 U.S. 844 (1982)
Orthokinetics, Inc. y. Safety Travel Chairs, Inc., 806 F.2d 1565, 1578-79 (Fed. Cir. 1986)

Osborn v. President of Bank of United States, 22 U.S. (9 Wheat.) 738, 829, 6 L.Ed. 204
(1824)

Rose v. Silver, 394 A.2d 1368, 1372-74 (D.C. 1978)

Rowland v. Cal. Men's Colony, 506U.S. 194, 201-02, 1138.Ct. 716, 121L.Ed.2d 656
(1993)

Tiffany (NJ) Inc. v. eBay Inc., 600 F.3d 93, 103 (2d Cir. 2010)
Trintec Ind. v. Pedre Promo. Prod, 395 F. 3d 1275, 1279 (Fed. Cir. 2005)

Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F.Supp. 1119, 1124 (W.D. Pa. 1997)

Plaintiff's Opposition to Defendants Motion to Dismiss - Plaintiff's Motion for Jurisdictional Discovery

3,8

10

10
Case 1:20-cv-01493-TJK Document 27 Filed 12/07/20 Page 3 of 11

1. STATEMENT.
Defendant Ranjijifroody, AKA Howie Jays, Mortgage Enterprise America, Inc., and

Loansmarter, Inc. dba Loansmarter.com's Motion to Dismiss should be denied. Plaintiff Hoffman in
addition makes a Motion for Jurisdiction Discovery to determine the full extent of Defendant
Ranjijifroody's contacts with the District of Columbia. Plaintiff Hoffman has brought five types of
claims: (1) infringement of a federally registered trademark; (2) false designation of origin and unfair
competition, (3) cybersquatting, (4) withdrawal of a trademark application, and (5) unfair competition.
These claims were brought based upon actions of defendants directed towards the District of Columbia
(“District”), and harm suffered by Plaintiff Hoffman with the jurisdiction of the District.

Defendant Homayoun Ranjijifroody, acting pro se, unlawfully presents the Motion to Dismiss
on behalf of the corporations Mortgage Enterprise America, Inc. and Loansmarter, Inc. dba
Loansmarter.com. Advantage HealthPlan Inc. v. Potter, 586 F.3d 1 (D.C. Cir. 2009) ("Tt has been the
law for the better part of two centuries . . . that a corporation may appear in the federal courts only
through licensed counsel." quoting, Rowland v. Cal. Men's Colony, 506 U.S. 194, 201-02, 113 S.Ct.
716, 121 L.Ed.2d 656 (1993)), (citing Osborn v. President of Bank of United States, 22 U.S. (9 Wheat.)
738, 829, 6 L.Ed. 204 (1824)); see also Bristol Petroleum Corp. v. Harris, 901 F.2d 165, 166 n. 1 (D.C.
Cir. 1990) ("As a corporation, [defendant] could not appear pro se."). The Motion to Dismiss with
respect to Defendants Mortgage Enterprise America, Inc. and Loansmarter, Inc. dba Loansmarter.com
should be denied as being unlawfully presented.

Defendant Homayoun Ranjijifroody aka Howie Jays (“Ranjijfroody”), incorrectly asserts the
Court does not have jurisdiction because “... Defendants does [sic] not reside or conduct business in the
District of Columbia and have never resided or conducted business in the District of Columbia”.

Defendants’ Motion {[1. Ranjijifroody further asserts venue is improper “because no part of the events

Plaintiff's Opposition to Defendants Motion to Dismiss - Plaintiff's Motion for Jurisdictional Discovery 3
Case 1:20-cv-01493-TJK Document 27 Filed 12/07/20 Page 4 of 11

or omissions giving rise to the claims occurred in the District of Columbia”. Id. 3. Defendant
Ranjijifroody has provided evidence showing a place of business in Florida without support.

Plaintiff Hoffman's registered mark LOANSMART® (Reg. No. 3470271), was first used in
commerce in January 1998, for the services of MORTGAGE BANKING SERVICES. Plaintiff's
LOANSMART® mark has become well-known in the mortgage industry, assisting various income
level consumers to obtaining loans to purchase property throughout the United States.

Contrary to Ranjijifroody's evidence, and assertions, Plaintiff presents evidence below showing
that Defendant Ranjijifroody has pursued expansive use of the confusingly similar “Loansmarter” mark
throughout the East Coast of the United States, “from Maine to Florida”. Further evidence shows
Defendant Ranjijifroody markets using the confusingly similar “Loansmarter” mark to consumers
outside of the United States, inviting said consumers to secure property along the East Coast of the
United States. Additional evidence shows Defendant Ranjijifroody uses the confusingly similar
“Loansmarter” mark on an internet-based application used to engage with consumers in obtaining
mortgage-related products for the purchase of property. Defendant Ranjijidfroody further utilizes the
confusingly similar “Loansmarter” mark on internet-based social media platforms for marketing to both
U.S. based and international consumers of mortgage-related products. Evidence also shows
Ranjijifroody enticed a District-based entity, the Conference of State Bank Supervisors (CSBS), into
infringing Plaintiff Hoffman's mark by confusing consumers as to the source of the LOANSMART®
mark. Ranjijifroody, by enticing CSBS to register “Loansmarter” mark under his name, filed a
fraudulent petition with the CSBS as a government entity.

This Court has general jurisdiction over Defendant Ranjijfroody through its continuous and
systemic marketing to and engaging with domestic and international consumers to obtain mortgage-
related products for the purchase of property within the District of Columbia. This Court has specific

personal jurisdiction over Defendant Ranjijfroody under traditional principles of personal jurisdiction

Plaintiff's Opposition to Defendants Motion to Dismiss - Plaintiff's Motion for Jurisdictional Discovery 4
Case 1:20-cv-01493-TJK Document 27 Filed 12/07/20 Page 5of11

based on the actions of a third party by enticing and actively assisting consumers within the District to
confusingly conflate the LOANSMART® mark with an incorrect source. This Court further has
jurisdiction as Defendant Ranjijifroody actively engaged with consumers outside of the United States
to purchase property inside the United States, establishing contact with the United States, thus
establishing contact with the United States as a whole.

Last, personal jurisdiction is appropriate as Ranjijifroody filed a fraudulent application with the
CSBS in order to post on the NMLS website a statement of fraudulent ownership of the “Loansmart”
mark.

IL. FACTUAL BACKGROUND.

Plaintiff Hoffman established first use of the LOANSMART® mark in commerce in January
1998. Dkt. 15 912. The LOANSMART® mark registered as Reg. No. 3470271 for the services
“Mortgage banking services, namely origination, acquisition, servicing, securitization, and brokerage
of mortgage loans in IC 036. Id. 414. The LOANSMART® was renewed on December 31, 2018. The
LOANSMART® mark, being more than 5 years from registration and valid and subsisting, is
incontestable.

As early as 2014, Defendant Ranjijifroody sought to utilize the “Loansmarter” mark on
websites and via social media marketing (Exhibit A). Ranjijifroody, through its marketing, informed
consumers of its ability to service the East Coast from “Maine to Florida” with mortgage-related
services (Exhibit B). Defendant Ranjijifroody's “Loansmarter” marketed services were to both
domestic consumers and “foreign nationals] (Exhibit C). Defendant Ranjijifroody used the
“Loansmarter” mark on an internet-based application designed to assist consumers in locating
mortgage-related products for the purchase of property (Exhibit D). The “Loansmarter” entitled

internet-based application, “loansmarter.com’”, was active in its assist, collecting necessary information

from consumers in an attempt to match them with appropriate lenders and products (Exhibit B).

Plaintiff's Opposition to Defendants Motion to Dismiss - Plaintiff's Motion for Jurisdictional Discovery — 5
Case 1:20-cv-01493-TJK Document 27 Filed 12/07/20 Page 6 of 11

Defendant Ranjijifroody, using the “Loansmarter” mark, stated with working with “30+” lenders
(Exhibit F). Defendant Ranjijifroody further enticed the District-based entity CSBS to post on its
publicly accessible database an association between the confusingly similar mark “Loansmarter” and
Defendant Ranjijifroody (Exhibit G).

Defendant Ranjijifroody attempted to register the mark “Loansmarter.com A Smarter Way to
Fund Your Loans” in an application filed with the United States Trademark Office (USPTO) on
November 13, 2018 (application no. 88/192660). Dkt. 15 25. Defendant Ranjijifroody's mark was
rejected on the basis of likelihood of confusion by the USPTO in view of Plaintiff Hoffman's registered
LOANSMART® mark. Id.

Defendant Ranjijifroody has continued to use the “Loansmarter” mark to present day even with
knowledge of the likelihood of confusion established by the USPTO. Defendant Ranjijifroody's use is
harmful, willful, and significantly damages the goodwill existing in Plaintiff Hoffman's registered

mark, to the injury of Plaintiff Hoffman in the District.

UI. LEGAL STANDARD.

Defendant Ranjijifroody has moved to dismiss for lack of personal jurisdiction over Homayoun
Ranjijifroody AKA Howie Jays, Mortgage Enterprise America, Inc., and Loansmarter, Inc. dba
Loansmarter.com. District of Columbia permits courts to exercise general jurisdiction over a foreign
entity for claims that do not arise from the entity's conduct within the District if the entity is “doing
business” in the District and its business contacts are “continuous and systematic”. Trintec Ind. v. Pedre
Promo. Prod, 395 F. 3d 1275, 1279 (Fed. Cir. 2005). Specific personal jurisdiction may be exercised in
the event of an entity causing tortious injury in the District of Columbia by an act outside the District of
Columbia, if the entity regularly does or solicits business, engages in any other persistent course of

conduct, or derives revenue from services rendered in the District of Columbia. Jd. at 1279: see also,

Plaintiff's Opposition to Defendants Motion to Dismiss - Plaintiff's Motion for Jurisdictional Discovery 6
Case 1:20-cv-01493-TJK Document 27 Filed 12/07/20 Page 7 of 11

D.C. Code § 13-423(a) (2004).

Whereas under District law, there exists a general contacts exemption to personal jurisdiction,
this exemption has been deemed limited in areas where fraudulent petitions were made. Companhia
Brasileira v. Applied Industrial, 640 F.3d 369, 372 (D.C. Cir. 2011), quoting, Rose v. Silver, 394 A.2d
1368, 1372-74 (D.C. 1978).

Defendant Ranjijifroody's motion regarding defendants Mortgage Enterprise America, Inc., and
Loansmarter, Inc. dba Loansmarter.com is unlawful on the basis that a corporation must be represented
by counsel. Advantage HealthPlan Inc. v. Potter at 4, and thus should be denied.

Plaintiff Hoffman moves for jurisdictional discovery to determine the full extent of Defendant
Ranjijifroody's contacts with the District on the grounds that Plaintiff has demonstrated a level of
contact between Defendant Ranjijifroody and at least one District-based entity, and more than likely
more District consumers through the reach of the “Loansmart” online application, from “Maine to
Florida”. Gorman v. Ameritrade Holding Corp., 293 F.3d 506, 513 (D.C. Cir. 2002) (“Because the
plaintiff has “demonstrate[d] that it can supplement its jurisdictional allegations through discovery ...

jurisdictional discovery is justified” and should have been afforded”).

IV. ARGUMENT.

Defendant Ranjiifroody raises two jurisdiction challenges to the Complaint, (a) lack of
jurisdiction, and (b) improper venue.

A. Exhibit inadmissible as hearsay. Plaintiff Hoffman notes that Defendant Ranjijifroody,
while providing exhibits, did not provide support via affidavit or declaration. Plaintiff Hoffman asks
these exhibits be deemed inadmissible as hearsay in accordance with FRE 802.

B. Corporations must be represented by Counsel. Plaintiff Hoffman further asserts

Defendant Ranjijifroody's motion to dismiss regarding defendants Mortgage Enterprise America, Inc.,

Plaintiff's Opposition to Defendants Motion to Dismiss - Plaintiff's Motion for Jurisdictional Discovery 7
Case 1:20-cv-01493-TJK Document 27 Filed 12/07/20 Page 8 of 11

and Loansmarter, Inc. dba Loansmarter.com is unlawful on the basis that a corporation must be
represented counsel. Advantage HealthPlan Inc. v. Potter at 4. The motion should be denied with
regards to these defendants.

C. Jurisdictional Discovery should be afforded. For the reasons set forth above,
jurisdictional discovery should be afforded Plaintiff to determine the full extent of contacts between
Defendant Ranjijifroody and the District.

D. Jurisdiction over Defendant Ranjijifroody is Proper.

This Court has general jurisdiction and specific personal jurisdiction over Defendant
Ranjijifroody on the basis of continuous and systematic contacts, and the causation of tortious injury in
the District while regularly soliciting and directing business to and from the District while deriving
substantial revenue therefrom. This Court also has jurisdiction under the basis of FRCP 4(Ik)(2) on the
basis of Defendant Ranjijifroody regularly soliciting outside-of-the-country consumers to engage in
business within the United States, thus establishing proper jurisdiction within the United States.
Donahue v. Far Eastern Air Transport Corp., 652 F.2d 1032, 1037 (D.C. Cir. 1981) (“... Supreme Court
held that due process limitations would not be transgressed if an Ohio State court entertained a suit
against the mining company brought by a nonresident of Ohio on a claim that had arisen outside the
state’).

Defendant Ranjijifroody, through his Facebook social media platform, regularly solicited to
consumers mortgage-related products “from Maine to Florida” (Exhibit B) using the “Loansmarter”
mark. The solicitations boasted of over 30+ lenders, and were directed to not only domestic consumers
but international consumers (Exhibits C and F). In addition to the Facebook solicitations, Defendant
Ranjijifroody used the “Loansmarter” mark on an active internet-based application designed to aid
consumers in locating the most suitable mortgage-related product (Exhibit D) and on the searchable

database owned by the District-based entity, thereby causing the District-based entity to infringe

Plaintiff's Opposition to Defendants Motion to Dismiss - Plaintiff's Motion for Jurisdictional Discovery 8
Case 1:20-cv-01493-TJK Document 27 Filed 12/07/20 Page 9 of 11

Plaintiff Hoffman's LOANSMART® mark.

Defendant Ranjijifroody's internet-based application, as well as the solicitations to domestic and
foreign consumers, established continuous and systematic contact with the District. In Gorman v.
Ameritrade Holding Corp., 293 F.3d 506 (D.C. Cir. 2002), an internet-based application established a
likelihood of continuous and systematic contact with the District, the Court stating “... it is quite
possible that, through its website, Ameritrade is doing business in the District of Columbia by
continuously and systematically “enter[ing] into contracts with residents of a foreign jurisdiction that
involve the knowing and repeated transmission of computer files over the Internet”, quoting, Zippo
Mfg. Co. v. Zippo Dot Com, Inc., 952 F.Supp. 1119, 1124 (W.D. Pa. 1997). See also, Gorman, at 513-
14, (“... District residents use its website to engage in electronic transactions with the firm. ... customers
can open ... accounts online; transmit funds ...; and use those accounts to buy and sell securities”).
Defendant Ranjijifroody, as founder of Loansmarter, Inc. dba Loansmarter.com, willfully and
knowingly promoted the infringing “Loansmarter” labeled services of the internet-based application
and social media solicitations, and is thus personally liable as founder for injury caused to Plaintiff
Hoffman's registered LOANSMART® mark. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d
1565, 1578-79 (Fed. Cir. 1986).

Jurisdiction over Defendant Ranjijifroody is further proper as he enticed a District-based entity,
the Conference of State Bank Supervisors (CSBS), to infringe the “Loansmarter” mark on the
Nationwide Multistate Licensing System & Registry (NMLS) online database (Exhibit G). Dkt. 15
94, 6. Blue Ribbon Pet Products, Inc. v. Rolf C. Hagen (USA) Corp., 66 F. Supp. 2d 454, 460
(E.D.N.Y. 1999) (“Hagen Canada's out-of-state acts contributed to or induced Hagen USA's
infringement ... within New York and are sufficient to subject it to personal jurisdiction in New York”).
The displaying of the “Loansmarter” mark on NMLS listing shows under the heading “Authorization to

Represent” of Defendant Ranjijifroody's listing, thus creating confusing among consumers who utilize

Plaintiff's Opposition to Defendants Motion to Dismiss - Plaintiff's Motion for Jurisdictional Discovery 9
Case 1:20-cv-01493-TJK Document 27 Filed 12/07/20 Page 10 of 11

the NMLS database to identify loan originators (Exhibit H). Defendant Ranjijifroody thus qualifies as
a contributory infringer. Tiffany (NJ) Inc. v. eBay Inc., 600 F.3d 93, 103 (2d Cir. 2010) (“if a
manufacturer or distributor intentionally induces another to infringe a trademark ... the manufacturer or
distributor is contributorially responsible for any harm done as a result of the deceit”, quoting, Inwood
Laboratories v, Ives Laboratories, 456 U.S. 844 (1982)). As Defendant Ranjijifroody induced
infringement on a website owned by the District of Columbia-based CSBS, Ranjijifroody's actions are
sufficient to establish jurisdiction in District of Columbia.

Personal jurisdiction is further proper as Defendant Ranjijifroody filed with a government-
related agency, the CSBS, an application to post information on the mark “Loansmarter” and assert a
connection with the mark. As this application is fraudulent, a contacts exemption is inapplicable here.

E. Venue is Proper. Venue is proper in this case as Plaintiff Hoffman asserts sufficient
basis in the District, notably having a business address in the District as well as experiencing injury due
to Defendant Ranjijifroody's unlawful use of the confusingly similar “LLoansmarter” mark. Further,
Defendant Ranjijifroody has set forth sufficient business from Maine to Florida, which includes the

District. /n re Genentech, Inc., 566 F.3d 1338, 1348 (Fed. Cir. 2009).

Vv. CONCLUSION.

In light of the continuous and systemic contacts with the District by Ranjijifroody, notably
continuous marketing of services under the “Loansmarter” mark from “Maine to Florida”, enticing out-
of-country nationals to purchase property within the United States, the presentation of an internet-based
application to actively assist consumers within and outside of the District to locate suitable lenders, and
enticing a District-based entity to infringe Plaintiff Hoffman's mark by associating the confusingly

similar “Loansmart” mark with an improper source, this Court may properly exercise jurisdiction under

general and personal jurisdiction standards.

Plaintiff's Opposition to Defendants Motion to Dismiss - Plaintiff's Motion for Jurisdictional Discovery 10
Case 1:20-cv-01493-TJK Document 27 Filed 12/07/20 Page 11 of 11

Plaintiff Hoffman further moves this court to grant jurisdiction discovery to determine the full

extent of Defendant Ranjijifroody's contacts with the District.

Respectfully Submitted:

RYU

Robert MDeWitty

Appearing Pro Hac Vice

DeWitty and Associates

700 Pennsylvania Avenue, 2” Floor

Washington, D.C. 20003

Tele: 202 380 9609

Fax: 202 413 0467

Mara sud (frthe

Margaret/Anthony — “Hf

Bar Number: 366642 ‘

District Court of the
District of Columbia

Annandale, Virginia 22003

Plaintiff's Opposition to Defendants Motion to Dismiss - Plaintiff's Motion for Jurisdictional Discovery 11
